—Order, Supreme Court, New York County (Elliott Wilk, J.), entered July 23, 1999, which denied plaintiffs motion for a preliminary injunction, inter alia, enjoining defendants Carolyn Conrad and John Iversen from transferring their shares in defendant Crosby. Landmark Corporation to anyone other than plaintiff, unanimously affirmed, without costs.
Plaintiffs motion for preliminary injunctive relief was properly denied since her option to purchase defendants’ shares, as set forth in the governing Shareholder Agreement and Proprietary Lease, was not unconditional but rather subject to the approval of the defendant cooperative corporation’s board of directors, which approval had been denied (see, Grant Co. v Srogi, 52 NY2d 496, 517). Although the issue of whether the board acted in bad faith in denying plaintiffs application to purchase the shares is not preserved for our review, we note the absence of any proof tending to demonstrate that the challenged denial was motivated by other than legitimate concerns of theboard for the welfare of the corporation and its shareholders (see, Simpson v Berkley Owner’s Corp., 213 AD2d 207). Concur — Sullivan, J. P., Nardelli, Tom, Lerner and Andrias, JJ.